Opinion filed May 19, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00030-CV
                                         __________

                                HILLIARD ENERGY, LTD.

                                                V.

                             GOTEC LAND SERVICES, INC.



                             On Appeal from the 142nd District Court

                                     Midland County, Texas

                                Trial Court Cause No. CV-46,700


                             MEMORANDUM                 OPINION
       This is an appeal from a final judgment signed on December 17, 2010. Appellant,
Hilliard Energy, Ltd., has timely filed a notice of appeal. However, neither a clerk’s record nor
a reporter’s record have been filed. We dismiss the appeal for want of prosecution.
       The clerk of the trial court and the court reporter have notified this court that appellant
has neither filed a written designation specifying the matters to be included in the clerk’s record
or the reporter’s record nor made arrangements to pay for the clerk’s record or the reporter’s
record. On April 25, 2011, the clerk of this court wrote appellant and requested that it forward
proof that it has filed a designation of the clerk’s record and reporter’s record and made
arrangements to pay for the clerk’s record and reporter’s record by May 6, 2011. The clerk’s
letter of April 25 additionally informed appellant that the failure to provide the requested proof
by the date indicated could result in the dismissal of this appeal. There has been no response to
the clerk’s letter of April 25.
         The failure to file the clerk’s record and reporter’s record appears to be due to appellant’s
acts and omissions. Therefore, pursuant to TEX. R. APP. P. 37.3(b) and 42.3(b), the appeal is
dismissed for want of prosecution.


                                                                                  PER CURIAM

May 19, 2011
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2